internal_revenue_service number release date index number ----------------------- ------------------------------------------------ ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ ---------------------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc tege eb qp2 plr-102796-14 date date cooperative trustees plan x date a dear -------------- ------------------------------------------------ -------------------------------------------------------------------------- ---------------------------------- ---------------- ----------------- this is in reply to a request for a ruling on behalf of the cooperative represented to be exempt from tax under sec_501 of the internal_revenue_code code concerning whether the plan will continue to meet the requirements of sec_457 as a plan providing for nonelective deferred_compensation for services not performed as an employee following the proposed amendment to the plan as described below the cooperative previously established and currently maintains the plan which is designed and represented to qualify as a nonelective nonqualified_deferred_compensation_plan within the meaning of sec_457 to provide retirement benefits to the trustees of the cooperative the plan provides that any trustee who serves a minimum of x years on the board initial service requirement is eligible to participate in the plan the trustees work as independent contractors for the cooperative and are not considered to be employees of the cooperative there are no individual variations or options under the plan the cooperative proposes to amend the plan to freeze participation in the plan so that any trustee who has not yet completed the initial service requirement of x years_of_service on the board as of date a is not eligible for benefits under the plan however the amendment does not affect the benefit entitlement of those trustees who have already completed the initial service requirement on the board as of date a plr-102796-14 sec_457 of the code contains rules for the taxation of deferred_compensation plans of state and local governments and tax-exempt organizations if a plan complies with sec_457 compensation deferred under the plan will not be included in income until the year is paid or otherwise made available sec_457 of the code exempts a plan from sec_457 if it provides nonelective deferred_compensation for services not performed as an employee the compensation shall be treated as nonelective only if all individuals with the same relationship to the payor other than those who have not satisfied any applicable initial service requirements are covered under the same plan with no individual variations or options under the plan sec_1_457-2 of the income_tax regulations provides that the term plan does not include and sec_457 of the code and sec_1_457-2 through of the regulations do not apply to any nonelective deferred_compensation under which all individuals other than those who have not satisfied any applicable initial service requirement with the same relationship with the eligible_employer are covered under the same plan with no individual variations or options under the plan as described in sec_457 but only to the extent the compensation is attributable to services performed as an independent_contractor under the proposed amendment the plan will continue to apply to all trustees who have met the applicable initial service requirement under the plan by providing x years_of_service as of date a after date a those trustees who have not met the initial service requirement will not be eligible to participate in the plan after date a all individuals with the same relationship to the eligible_employer will be covered under the same plan with no individual variations or options under the plan accordingly the proposed amendment to freeze participation under the plan will not violate the requirements of sec_457 and sec_457 will continue to be inapplicable to the deferred_compensation under the plan with respect to the trustees participating in the plan as of date a the terms of the plan are clear that the initial service requirement is objective and not being used to provide individual variations or options under the plan this ruling concerns only the effect of the amendment no opinion is expressed with regard to the timing of inclusion in income of amounts deferred under the plan this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that this ruling may not be used or cited as precedent moreover if the plan is significantly amended this ruling may no longer apply no opinion is expressed or implied concerning the tax consequences of the proposed transactions under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no plr-102796-14 opinion is expressed or implied concerning the application of sec_409a to the proposed transactions sec_409a has been designated as an area in which ruling letters will not be issued until the service resolves the issues through publication of a revenue_ruling revenue_procedure regulations or otherwise see sec_3 of revproc_2014_3 2014_1_irb_111 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely cheryl e press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure copy for sec_6110 purposes
